Exhibit 10.3

 



PROMISSORY NOTE B

 

FOR VALUE RECEIVED, URGEMEDICAL GROUP INC., a Virginia corporation ("Buyer"), as
of April 1, 2016 (the “Effective Date”), promises to pay to the order of ACSH
URGENT CARE HOLDINGS, LLC and ACSH PRIMARY CARE HOLDINGS, LLC, each a Delaware
limited liability company (collectively, "Sellers"), c/o American Caresource
Holdings, Inc., Attention: Adam S. Winger, President and Chief Executive
Officer, at 55 Ivan Allen Jr. Blvd., Suite 510, Atlanta, Georgia 30308, or at
such alternate address as Sellers may provide Buyer in writing, from time to
time, the principal sum of FOUR HUNDRED THOUSAND and NO/100 DOLLARS
($400,000.00), with interest accruing on the unpaid balance of such principal
sum from the date hereof, at the rate per annum and on the additional terms and
subject to the conditions described herein.

 

This Promissory Note is made pursuant to that certain Equity Purchase Agreement,
dated April 1, 2016, by and among Sellers, Buyer and Payam Herischi (the
"Guarantor").

 

1.            Accrual of Interest. The unpaid principal balance of this
Promissory Note (the “Note”) shall bear simple interest at a fixed interest rate
of 5% per annum (the “Interest Rate”). The Interest Rate will be computed on the
basis of the actual number of days elapsed over an assumed year of 360 days,
meaning that the interest accrued for each day will be computed by multiplying
the Interest Rate applicable on that day by the unpaid principal balance on that
day and dividing the result by 360. Notwithstanding any provision herein to the
contrary, in no event shall the Interest Rate exceed the rate allowable under
any applicable statute or law. If the Interest Rate is determined to exceed the
rate allowable under any applicable statute or law, the Interest Rate shall be
the maximum allowed by any such statute or law.

 

2.            Payments of Principal and Interest. No payments of principal or
interest shall be due and payable until July 1, 2016, at which time payments of
principal and interest shall be made as follows:

 

(a)            Payment of Interest. On July 1, 2016, Buyer shall pay all accrued
but unpaid interest through such date. Beginning August 1, 2016, Buyer shall
make interest-only payments on the first day of each month until this Note is
satisfied in full; and

 

(b)            Payment of Principal. The principal shall be repaid in three
equal installments of $133,333.33, with each such installment due and payable on
the first, second and third anniversaries of the Effective Date.

 

3.            Guarantees and Security. The indebtedness evidenced by this Note
are guaranteed and secured by and pursuant to the terms and conditions of (i)
that certain Pledge Agreement, dated as of the Effective Date, by and between
Sellers and Buyer and (ii) that certain Guaranty, dated as of the Effective
Date, by and between Sellers and Guarantor (collectively, the "Security
Documents"). All of the terms and provisions of the Security Documents are
incorporated herein by reference.

 

4.            Late Payment Penalty. Upon the failure of Buyer to pay in full any
installment due hereunder within five days of the due date for such installment,
a late payment penalty of One Hundred Dollars ($100) (the "Late Payment Amount")
shall immediately be charged to Buyer and Buyer shall pay the Late Payment
Amount to Sellers within ten days of the original due date of such installment.
The imposition of the Late Payment Amount shall be in addition to any other
rights and remedies of Seller under this Note upon the occurrence of any other
Event of Default (as defined in Section 5).

 

 
 



5.            Events of Default. Buyer shall be deemed in default under the
terms of this Note upon the occurrence of any of the following events (each, an
"Event of Default"):

 

(a)             The failure of Buyer to pay any installment of principal,
interest or any other amount due under this Note within 10 days of the date such
payment is due;

 

(b)            The occurrence of an "Event of Default" under Promissory Note A
as such term is defined in that certain Promissory Note A, dated as of the
Effective date, by and between Sellers and Buyer;

 

(c)             Buyer (i) admits in writing its inability to pay its debts as
they mature; (ii) makes a general assignment for the benefit of creditors; (iii)
is adjudicated bankrupt or insolvent; or (iv) files a voluntary petition in
bankruptcy or a petition or an answer seeking reorganization, or an arrangement
with creditors, or to take advantage of any insolvency law or an answer
admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding, or action shall be taken by
Buyer for the purpose of effecting any of the foregoing;

 

(d)            An order, judgment or decree is entered, with or without the
application, approval or consent of Buyer, by any court of competent
jurisdiction, approving a petition seeking reorganization of Buyer or of all or
a substantial part of its assets, and such order, judgment or decree continues
unstayed and in effect for any period of consecutive days; or

 

(e)             If any action is voted or taken for (i) the voluntary
dissolution or liquidation of Buyer or of all or substantially all of its
assets, (ii) the consolidation, merger or other combination of Buyer with or
into any other corporation, firm, partnership or other entity; or (iii) the sale
of all or a substantial portion of the assets of Buyer.

 

6.            Acceleration. Upon the occurrence of an Event of Default, the
entire unpaid indebtedness of this Note, including, without limitation, all
principal then outstanding together with accrued interest on such principal,
shall, at the option of Seller, immediately become due and payable without
notice.

 

7.            Covenants. Buyer (a) upon an Event of Default, shall pay all costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by
Seller in collecting or attempting to collect under this Note; (b) waives
demand, presentment, protest, notice of protest, suit and all other requirements
necessary to hold Buyer liable hereunder; and (d) agrees that time of payment
may be extended or renewal note taken or other indulgence granted without notice
of or consent to such action, without release of liability as to Buyer.

 

8.            Non-Waiver. No delay on the part of Sellers, or the holder hereof,
in exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power or right hereunder preclude
other or further exercises thereof or the exercise of any other power or right.
All rights and remedies of the holder hereof shall be cumulative and may be
exercised consecutively or concurrently.

 

 2 

 



9.            Optional Prepayment. Buyer shall have the privilege to prepay all
or any portion of the principal amount hereof, at any time, without premium or
penalty. Any partial prepayment of principal shall be applied to the principal
installments last falling due hereunder and shall not defer payment of
installments next due and payable as originally provided herein.

 

10.          Modification. Sellers, or the holder hereof, shall not be deemed to
have modified, terminated, discharged or waived any of the rights hereunder
unless such modification, termination, discharge or waiver be in writing and
signed by such Seller or holder.

 

11.          Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Virginia without regard to its
conflicts-of-law principles.

 

 

 

 

[Signature page follows]

 

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Promissory Note B on the
Effective Date.

 



  BUYER:               URGEMEDICAL GROUP INC., a Virginia corporation          
  By:       Name: Payam Herischi     Title: President                        
SELLERS:                         ACSH URGENT CARE HOLDINGS, LLC
ACSH PRIMARY CARE HOLDINGS, LLC,
each  a Delaware limited liability company                       By:       Name:
Adam S. Winger     Title: President and Chief Executive Officer



 

 

 

 

 

 

 

 

 

 

 

4



 

 



 

